Citation Nr: 1827101	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  17-54 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for vocal cord cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1953 to December 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Indianapolis, Indiana RO has jurisdiction over the matter.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In order that the Veteran is afforded due process, further development must be completed before this matter can be finally adjudicated. 

The Board observes that the Veteran has not received a VA medical examination in connection with his service connection claim.  Such an examination is necessary to explore the etiology of the Veteran's vocal cord cancer, which he avers is etiologically related to in-service exposure to nuclear material.  The Veteran has submitted several statements explaining that he served in an area where nuclear material was stored and handled, and which was situated 35 miles from a testing site, adding that he believes he was exposed to fallout on windy days.  Moreover, the Veteran states he received a communication from VA in 1999 advising him that, based on the nature of his service, he was considered to be at risk of having been exposed to nuclear material, and asked to report for an examination.  VA treatment records contain a notation listing the Veteran as having been "exposed to radiation [as] diagnosed by his private physician."  However, the record is bare of any medical opinion linking the claimed exposure, or any other aspect of the Veteran's active duty service, to his vocal cord cancer.  As such, on remand, a VA examiner must furnish an etiological opinion in this case, to include whether the Veteran's cancer is at least as likely as not etiologically related to exposure to nuclear materials.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Update the file with any VA treatment records relevant to the Veteran's claim.  If any requested records are unavailable, the Veteran should be notified to that effect.

2. Schedule the Veteran for an examination by an appropriate medical professional to ascertain the nature and etiology of his vocal cord cancer.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request. 

	(a) Please identify by medical diagnosis the Veteran's 	cancer. 

	(b) For each diagnosis, the examiner should state 	whether it is at least as likely as not (e.g. at least a 	50 percent probability or greater) that the Veteran's 	condition began in service or is otherwise etiologically 	related to service, to include as related in any way to 	exposure to nuclear materials.

In providing this opinion, the examiner is to consider the Veteran's competent lay statements regarding the nature of his service, and must not rely wholly on the Veteran's service personnel records. The examiner's attention is also directed to the March 1999 VA treatment note explaining the Veteran is presumed to have been "exposed to radiation...diagnosed by his private physician." 

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.  The examiner is advised that the Veteran is competent to report symptoms he observed during and after service and that his reports must be taken into account in formulating the requested opinions.

3. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.









_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




